Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 1 of 9 PageID #: 255




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                 MEMORANDUM & ORDER
 -against-                                                       04-CR-143 (DRH)

 MICHAEL BROWN,

                            Defendant.
 -----------------------------------------------------------X


 APPEARANCES:

 For the Government:
       Richard P. Donoghue
       United States Attorney
       Eastern District of New York
       100 Federal Plaza
       Central Islip, New York 11722
       By: Burton T. Ryan, A.U.S.A.

 For Defendant:
      Federal Defenders of New York, Inc.
      770 Federal Plaza
      Central Islip, New York 11722
      By: Lakeytria W. Felder, Esq.


 HURLEY, Senior District Judge:

         The purpose of this Memorandum is to address the motion of defendant

 Michael Brown (“Defendant”), filed on April 13, 2020, for compassionate release,

 pursuant to 18 U.S.C. 3582(c)(1)(A)(i), so that he may serve the last five months of

 his eighteen month revocation sentence at home. (See DE 340 at 1.) For the reasons

 set forth below, the motion is denied.




                                                   Page 1 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 2 of 9 PageID #: 256




                                   BACKGROUND

 I.    Conduct Underlying the Counts of Conviction

       Defendant, a member of the Bloods gang, was arrested in 2004 as a result of

 his participation in efforts to use an explosive device to harm members of MS-13, a

 rival gang. On October 6, 2004 he pled guilty to one count of conspiracy to assault

 and one count of using a Molotov cocktail. Thereafter, he was sentenced to ten years

 six months in jail followed by three years of supervised release, to run concurrent to

 Defendant’s conviction of New York State offenses, which occurred while defendant

 was released on bail pending the federal sentencing. After completing the term of

 incarceration, he began his term of supervised release. During supervised release he

 was subject to one summons and two arrest warrants. On each of the foregoing

 occasions he admitted the violation and although given additional leeway to submit

 to renewed alcohol and/or drug treatment, failed to participate in that treatment.

 On March 9, 2018, Defendant was sentenced to 18 months imprisonment for his

 failure to complete substance abuse treatment and for possession of a controlled

 substance.

 II.   The Current Application

       Plaintiff is currently incarcerated at the Metropolitan Correctional Center

 (“MCC”) in Manhattan. According to his application, he “has been identified by

 MCC as a person vulnerable to coronavirus and its complications due to his medical

 history and diagnoses. (DE 72 at 1.) He asserts that he has hypertension, treated



                                       Page 2 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 3 of 9 PageID #: 257




 with hydrochlorothiazide,1 and the current Covid-19 pandemic “poses extraordinary

 risks to [his] health. (Id.) On March 31, 2020, Defendant’s request for

 compassionate relief was sent by email to the MCC warden. He seeks to have this

 Court waive the exhaustion requirement 18 U.S.C. 3582(c)(1)(A ).

                                                 DISCUSSION

          As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the basis for the

 current application, provides:

                The court may not modify a term of imprisonment once it has
          been imposed except that - -

           (1) in any case - -
                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of
                 the Bureau of Prisons to bring a motion on the defendant’s
                 behalf or the lapse of 30 days from the receipt of such a request
                 by the warden of the defendant’s facility, whichever is earlier,
                 may reduce the term of imprisonment (and may impose a term
                 of probation or supervised release with or without conditions
                 that does not exceed the unserved portion of the original term of
                 imprisonment), after considering the factors set forth in 3553(a)
                 to the extent that they are applicable, if it finds that - -

                   (i) extraordinary and compelling reasons warrant such a
                   reduction; or

                   (ii) the defendant is at least 70 years of age, has served at least
                   30 years in prison pursuant to a sentence imposed under section
                   3559(c), for the offense or offenses for which the defendant is
                   currently imprisoned, and a determination has been made by
                   the Director of the Bureau of Prisons that the defendant is not a


 1
  The Court notes parenthetically that no medical records supporting his condition were submitted with the instant
 application. Nor does the application set forth his age or any specifics as to his mother’s home, the proposed place of
 home confinement.

                                                     Page 3 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 4 of 9 PageID #: 258




             danger to the safety of any other person or the community under
             section 3142(g);
               and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission;

 18 U.S.C. § 3582 ((c)(1)(A).

       Section 3582 allows a motion for compassionate relief to be made by either

 the Bureau of Prisons or a defendant, but in the latter case only “after the

 defendant has fully exhausted all administrative rights to appeal a failure of

 the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

 days from the receipt of such a request by the warden of the defendant’s facility,

 whichever is earlier.” Id. Under its terms, a district court may not modify the term

 of imprisonment on motion brought by a defendant who has not “fully

 exhausted all administrative rights.”

       According to Defendant, “[t]he Court need not wait for [Defendant] to exhaust

 administrative remedies under § 3582(c)(1)(A), as this will almost assuredly

 exacerbate an already impending public health catastrophe in our jails and prisons,

 while posing a particular and real danger to [Defendant].” (DE 72 at 7.)

       The district courts in the Second Circuit are not unanimous in whether the

 exhaustion requirement in § 3582(c)(1)(A) can be waived. United States v. Woodson,

 2020 WL 1673253 (S.D.N.Y. April 6, 2020) (noting lack of unanimity and citing

 cases). E.g. compare United States v. Wright, 2020 WL 1922371 (S.D.N.Y. Apr. 20,

 2020) (no waiver), United States v. Roberts, 2020 WL 1700032 (Apr. 8, 2020),

 (same), Unites States v. Ogarro, 2020 WL 1876300 (S.D.N.Y. Apr. 14, 2020) with



                                         Page 4 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 5 of 9 PageID #: 259




 United States v. Zuckerman, 2020 WL 1659880 (Apr. 3, 2020) (waiving exhaustion

 in view of Covid-19); United States of America, v. Perez, --- F. Supp. 3d ---, 2020 WL

 1546422 (Apr. 1. 2020) (same); United States v. Colvin, 2020 WL 1613943 (Apr. 2,

 2020) (same).

       The only appellate court to have addressed the question in reference to the

 current pandemic has required exhaustion. See United States v. Raia, __ F.3d __,

 2020 WL 1647922 (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized the

 serious concerns presented by COVID-19, but held that, in light of these concerns,

 as well as the BOP’s statutory role and its “extensive and professional efforts to

 curtail the virus’s spread, . . . strict compliance with Section 3582(c)(1)(A)’s

 exhaustion requirement takes on added — and critical— importance.” Id. at *2.

       Here, the exhaustion requirement is statutory, opposed to judicially imposed.

 The Second Circuit “has explained that the distinction between the two exhaustion

 requirements can be ‘pivotal,’ because statutory exhaustion requirements are

 mandatory, while the judicial (common-law) exhaustion doctrine is discretionary

 and includes a number of exceptions.” Beharry v. Ashcroft, 329 F.3d 51, 56 (2d

 Cir. 2003) (internal citation omitted). Where an exhaustion requirement is judicially

 imposed, it is subject to judge-made exceptions. Bastek v. Fed. Crop Ins. Corp., 145

 F.3d 90, 94 (2d Cir. 1998); Washington v. Barr, 925 F.3d 109, 115; 118-19 (2d Cir.

 2019) (noting that the relevant statute did “not expressly mandate the exhaustion




                                        Page 5 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 6 of 9 PageID #: 260




 of administrative remedies” and listing exceptions to the exhaustion requirement).

 However, “a statutory exhaustion provision stands on different footing.” Ross v.

 Blake, 136 S. Ct. 1850, 1857 (2016). “[A]s a general rule, courts are required to

 strictly enforce statutory exhaustion requirements.” Theodoropoulos v. INS, 358

 F.3d 162, 172 (2d Cir. 2004).

       Pointing to the decisions concerning the exhaustion requirements in other

 statutes, such as the Social Security Act, Title VII and habeas petitions, Defendant

 maintains that § 3582(c)(1)(A)’s “exhaustion requirement is not like other statutory

 exhaustion requirements, which expressly deprive federal courts of jurisdiction to

 hear disputes in the absence of exhaustion.” (DE 72 at 9-10) Rather, it is posited,

 that the section “merely controls who (the BOP or the Defendant) moves for

 compassionate release before the Court and when . . . .” (Id. at 10). The Court

 disagrees. The statute limits a district’s court’s jurisdiction to modify a sentence to

 limited circumstances. As it “govern[s] a court’s adjudicatory authority,” it is not

 subject to any exceptions. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). But

 regardless of whether the statute’s exhaustion requirement is jurisdictional or a

 claim-processing rule, its exhaustion requirements are mandatory.

       In United States v. Roberts, Judge Furman recently distinguished the

 waivability of the exhaustion requirements in the Social Security Act and Title VII

 from that in Section 3582(c). His reasoning is persuasive:

       The flexibility interpreted in the Social Security Act stems from its
       language providing for judicial review “after any final decision” by the

                                        Page 6 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 7 of 9 PageID #: 261



       agency, reflecting Congress’s “intent to use [the] term [‘final decision’]
       expansively.” Smith, 139 S. Ct. at 1774 (emphasis added). The
       language of Section 3582(c)(1)(A), by contrast, is substantially more
       restrictive, requiring the defendant either to exhaust “all
       administrative rights to appeal” or to wait “30 days from the receipt of
       such a request by the warden.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
       added). The Second Circuit’s interpretation of Title VII, on the other
       hand, relied heavily on Zipes v. Trans World Airlines, Inc., 455 U.S.
       385 (1982), which concluded from the legislative history of Title VII
       that the requirement to file an EEOC charge was intended to “operate
       as a statute of limitations” and thus, “like a statute of limitations, is
       subject to waiver, estoppel, and equitable tolling.” Id. at 393-94; see
       also Francis, 235 F.3d at 767. [Defendant] has identified no
       comparable legislative history for Section 3582(c). In fact, the
       legislative history that [defendant] cites indicates that Congress
       recognized the importance of expediting applications for compassionate
       release and still chose to require a thirty-day waiting period. Under
       Ross, the Court must abide by Congress’s choice, given Section
       3582(c)’s clear command that the Court “may not” grant compassionate
       release except under the conditions Congress prescribed.

 2020 WL 1700032, at *2. Accord United States v. Wright, 2020 WL 1922371

 (S.D.N.Y. Apr. 20, 2020).

       While the current health emergency warrants consideration of compassionate

 release requests in an expedited manner, Section 3582 does not allow for the waiver

 of exhaustion due to exigent circumstances. As one court has noted:

       [T]he text [of section 3582] affirmatively refutes the availability of such
       an exception in two respects. First, while many statutory exhaustion
       provisions require exhaustion of all administrative remedies before a
       claim is brought in court[,] Section 3582 provides an alternative:
       exhaustion of all administrative rights or the lapse of 30 days from the
       warden’s receipt of the inmate’s request for compassionate release,
       whichever is earlier. 18 U.S.C. § 3582(c)(1)(A). This alternative
       suggests that the Congress recognized that even if compassionate
       release requests cannot always await the full administrative process to
       be completed, the BOP should have at least 30 days to act on such a
       request. Second, in cases presenting the most urgent circumstance –
       inmates diagnosed with a terminal illness – Section 3582(d) requires
       the BOP to process any application for compassionate release in 14

                                       Page 7 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 8 of 9 PageID #: 262



       days. That the Congress allowed 14 days to process the claims of even
       a terminally ill inmate suggests that it could not have intended to
       allow a shorter period – which excusing exhaustion would provide – in
       a case, such as this, where the risk to the inmate, while serious,
       remains potential.

 Wright, 2020 WL 1922371 at * 2.

       Finally, it is noteworthy that the recently passed CARES Act, Pub. L. No.

 116-136, includes certain provisions specifically designed to redress the concern that

 prisons will see high viral transmission rates. Specifically, it provides that “if the

 Attorney General finds that emergency conditions will materially affect the

 functioning of the [BOP], the Director of the [BOP] may lengthen the maximum

 amount of time for which the [BOP] Director is authorized to place a prisoner in

 home confinement” under 18 U.S.C. § 3624(c)(2). 4 CARES Act § 12003(b)(2).

 “Clearly, Congress recognized the danger that COVID-19 poses to inmates

 and determined that the problem required a centralized response by a specialized

 agency in the executive branch, not piecemeal consideration by courts. It is not this

 Court’s place to second guess Congress’s policy determination.” United States v.

 Ogarro, 2020 WL 1876300 (S.D.N.Y. Apr. 14, 2020) (citing Ross v. Blake, 136 S. Ct.

 1850, 1857 (2016) (holding that “Congress sets the rules” and courts are not free to

 create “freewheeling” exceptions)); see generally Bowles v. Russell, 551 U.S. 205,

 212-13 (2007) (“Within constitutional bounds, Congress decides what cases the

 federal courts have jurisdiction to consider. Because Congress decides whether

 federal courts can hear cases at all, it can also determine when, and under what

 conditions, federal courts can hear them.”)



                                        Page 8 of 9
Case 2:04-cr-00143-DRH-ARL Document 77 Filed 05/05/20 Page 9 of 9 PageID #: 263



                                         CONCLUSION

        Defendant’s application for compassionate release is denied for failure to

 exhaust administrative remedies.2

        SO ORDERED.

 Dated: Central Islip, New York                         s/ Denis R. Hurley
        May 5, 2020                                    Denis R. Hurley
                                                       United States District Judge




 2
  While this application has been pending, the Court has received no information as to whether or
 not the BOP acted upon Defendant’s request. To the extent that thirty (30) days may have passed
 without any action, Defendant should so advise the Court, in which case it will proceed to address
 the merits.

                                             Page 9 of 9
